Title: From James Madison to David Montagu Erskine, 1806 to 1809
From: Madison, James
To: Erskine, David Montagu



ca. 1806-1809

misjudged the interest of our own Country in refusing to sanction a principle that might be productive of more extensive evils than those it was our aim to prevent.
Neutral flag.
As it is possible that another attempt will be made during the present war to establish the rule that free bottoms make free goods I ought not to omit the communication of the following anecdote.
Soon after the British armament in March last, Bonaparte sent his aid de Camp Duroc to Berlin to announce his determination to occupy Hanover and to close the Elbe against England in the event of War.  The Prussian Cabinet, a thing very rarely done, immediately dispatched a Courier with orders to Baron Jacobi the Prussian Ambassador at London to apprise the British Government of the views of France to express the dissatisfaction with which Prussia had heard them, and to  protect Hanover and the North of Germany, from  if England would give her consent to the principle that free Ships should make free goods.  The  carried the  as authorized by the law of nations.  If, on the other hand the order has reference not to such a blockade, but to a supposed illegality of the neutral trade from one to another of the described ports, the remark is obvious, that in that supposition, the order is superfluous; the trade being as interdicted by the law of nations, liable at all times without any such order, to the capture of British Cruizers and the condemnation of British Courts; and if not interdicted as such by the law of Nations, it can no otherwise be made illegal, than by a legal blockade of the ports comprehended in the order.  This inference is applicable even to the case of a neutral trade between the ports of France herself; since it is not a principle of the acknowledged law of nations that neutrals may not trade from one to another port of the same belligerent nation.  And it would be an innovation on that law, not before attempted, to extend the principle to a neutral trade between Ports of different countries confessedly open in times of Peace as well as of war.
If the British order refers for its basis, to the principle of retaliation against the French decree, it falls under the observations already made on that subject, and which need not be repeated.  I have the honor to be &c

(signed) James Madison

